Case 5:17-cv-02312-DOC-KK Document 57 Filed 02/12/19 Page 1 of 1 Page ID #:344



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

 Case No.      EDCV 17-2312-DOC (KKx)                                   Date: February 12, 2019
 Title: Antorinette Jackson v. State of California Department of Corrections, et al.



 Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                DEB TAYLOR                                               RS4 02-11-19
                 Deputy Clerk                                           Court Reporter


      Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
               Michael Paul Green                                        Gary Ostrick

 Proceedings:      Order Re: Settlement Conference


          The matter was called for a settlement conference as previously scheduled.

         Attorney Michael Paul Green appeared on behalf of plaintiff, Antorinette Jackson, who was
 present. California Deputy Attorney General Gary Ostrick appeared on behalf of defendants, State
 of California Department of Corrections and Frank Truong, M.D., who was present.

        After significant discussions and consultation with the Court, the parties were unable to
 agree upon a settlement.




 Page 1 of 1                          CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk dts
